[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15392         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JUNE 29, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                                           Agency No. A088-920-021

HECTOR GUADALUPE RAMOS GONZALES,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (June 29, 2011)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

         Hector Ramos Gonzales appeals the Board of Immigration Appeals’s

(“BIA”) denial of his motion to reopen removal proceedings to allow him to seek
relief under the Convention Against Torture (“CAT”) on the grounds that he failed

to establish a prima facie case of eligibility for protection under the CAT, and that

he failed to submit an application for protection under the CAT. Gonzales argues

that he did establish a prima facie case that he was eligible for CAT relief, such

that his motion to reopen should have been granted, and that the BIA violated his

due process rights by denying his motion to reopen in part based on his failure to

submit an application for CAT relief.1

       To obtain CAT relief, which consists of the mandatory remedy of

withholding of removal, “[t]he burden of proof is on the applicant ... to establish

that it is more likely than not that he or she would be tortured if removed to the

proposed country of removal.” 8 C.F.R. § 208.16(c)(2) (2001). “Torture” is

defined as:

       [A]ny act by which severe pain or suffering, whether physical or
       mental, is intentionally inflicted on a person for such purposes as
       obtaining from him or her or a third person information or a
       confession, punishing him or her for an act he or she or a third person
       has committed or is suspected of having committed, or intimidating or
       coercing him or her or a third person, or for any reason based on
       discrimination of any kind, when such pain or suffering is inflicted by


       1
          We have jurisdiction to review the denial of a motion to reopen. Kucana v. Holder, ___
U.S. ___, 130 S. Ct. 827, 840 (2010). “[W]e employ a very deferential abuse of discretion
standard in reviewing the BIA's decision on a motion to reopen regardless of the underlying basis
of the alien's request for relief. Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir. 2001).


                                                2
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

Id. § 208.18(a)(1) (2001). Acquiescence “requires that the public official, prior to

the activity constituting torture, have awareness of such activity and thereafter

breach his or her legal responsibility to intervene to prevent such activity.” Id. §

208.18(a)(7).

      Here, we conclude that the BIA did not abuse its discretion in finding that

Gonzales did not establish that he would “more likely than not” be tortured in

Mexico. In his motion to reopen, he merely asserted that he feared for his safety

because of the high rate of drug-trafficking violence in Mexico, and offered no

evidence specifically linking him to such violence. This general fear is

insufficient to establish that he would “more likely than not” be tortured. See

Najjar v. Ashcroft, 257 F.3d 1262, 1303 (11th Cir. 2001). Moreover, even if

Gonzales had established that he would likely be tortured if removed to Mexico,

he did not establish that such torture would be inflicted by or with the

acquiescence of a public official. Rather, Gonzales’s evidence indicated that the

Mexican government had engaged in an extensive effort to combat

drug-trafficking organizations through measures such as deploying military troops

throughout Mexico. Thus, regardless of whether the government has been



                                           3
“entirely successful” in eradicating drug-trafficking violence, Gonzales’s evidence

shows that it is actively working against this violence, not acquiescing in any acts

of torture that may occur. See Reyes-Sanchez v. U.S. Att’y Gen., 369 F.3d 1239,

1243 (11th Cir. 2004). Accordingly, the BIA did not abuse its discretion in

denying Gonzales's motion to reopen, and this Court should deny his petition.

      Because we find no error in the BIA’s decision that Gonzales failed to

establish a prima facie case of CAT eligibility in his motion to reopen, we need

not address Gonzales’s claim that the BIA violated his due process rights by also

basing its denial of his motion to reopen on the ground that he failed to submit an

application for CAT relief. To prevail on a due process claim, an alien must

demonstrate “substantial prejudice,” which requires a showing that “the outcome

would have been different” had the alleged violation not occurred. Ibrahim v.

I.N.S., 821 F.2d 1547, 1550 (11th Cir. 1987). Here, even if the BIA erred in

denying his motion to reopen on the ground that he failed to submit an application

for CAT relief, Gonzales cannot show that this alleged error affected the outcome

of the proceeding because the BIA also denied his motion to reopen on the ground

that he failed to establish a prima facie case of CAT relief eligibility.

Accordingly, Gonzales cannot prevail on his due process claim.

      PETITION DENIED.

                                           4